DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 1, it is unclear how the limitation “a rotation unit, such as an electrical motor” should be interpreted because it is unclear whether “an electrical motor” is required in the claim. The term “such as” suggests that “an electrical motor” is conditional. Therefore, for examination purposes, the limitation will be interpreted as not being required by the claim. 

In regards to claim 6, there is no antecedent basis for the limitation “the longitudinal axis”.

Claims 2-5 and 7-15 are also rejected under this statute as they depend from claim 1 which has been rendered indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallunbaek (U.S. Publication No. 20140124191).
In regards to claim 1 Hallunbaek teaches a downhole tubing intervention tool (downhole tubing cutter tool 1; Fig. 1-5, Abstract, pp[0079]) for submerging into a casing (2) in a wellbore (3) and for selectively removing material from within the casing (“a downhole tubing cutter tool for submerging into a casing in a wellbore and separating an upper part of the casing from a lower part of the casing by cutting the casing from within”; Abstract), the tool extending in a longitudinal direction (“the tool extending in a longitudinal direction”; Abstract), comprising: 
- a tool housing (6; Fig. 2, pp[0080]) having a first housing part (7) and a second housing part (8),
 - a rotation unit (20 and 21; pp[0079], [0080]. This interpretation is consistent with the applicant’s disclosure, e.g. Fig. 1, 9), such as an electrical motor, arranged in the second housing part (“A rotatable shaft 12 penetrates the second housing part 8 and is connected with, and forms part of, the first housing part for rotating the cutting arm”; pp[0080]), and 
- a rotatable shaft (12) rotated by the rotation unit for rotating at least a first segment (9) of abrasive material (“The motor is powered through a wireline 24 and the electronic section 19 and drives the pump and rotates a rotatable shaft 12 for rotating the cutting arm 9 for separating the upper part 4 from the lower part 5 of the casing 2.” The cutting edge 10 (abrasive material) is disposed on the cutting arm 9; pp[0079], [0086], Fig. 2-5) being connected with the first housing part (7) and forming an abrasive edge (10), wherein the first segment is movable between a retracted position and a projected position in relation to the first housing part of the tool housing (“The tool further comprises an arm activation assembly 11 for moving the cutting arm 9 between the retracted position and the projected position.”; pp[0080], [0081], [0093]).  

In regards to claim 2, Hallunbaek teaches a downhole tubing intervention tool according to claim 1, wherein the at least first segment of abrasive material comprises grains of diamond or Cubic Boron Nitride, aluminum oxide (corundum), silicon carbide, tungsten carbide or ceramic (“…the cutting edge is made from a tungsten carbide.”; pp[0055], [0111]).  

In regards to claim 3, Hallunbaek teaches a downhole tubing intervention tool according to claim 1, wherein the downhole tubing intervention tool comprises a second segment arranged at a distance from the first segment along a circumference of the tool (“the downhole tubing cutter tool may comprise a plurality of cutting arms, preferably three cutting arms.” As shown in Fig.1, there are at least two cutting arms extending from section 1 and are disposed along a circumference of the tool 1; pp[0031], Fig. 1).

In regards to claim 4, Hallunbaek teaches a downhole tubing intervention tool according to claim 1, wherein the first segment tapers (cutting edge 10 of segment 9 tapers as shown below in the annotated portion of Fig. 2) from a base part  (along reference number 39) into a terminal end (at 38), forming a radial tip (10).

    PNG
    media_image1.png
    315
    325
    media_image1.png
    Greyscale

Figure 2 (annotated)

  
In regards to claim 5, Hallunbaek teaches a downhole tubing intervention tool according to claim 4, wherein the radial tip (10) forms the abrasive edge (“…the cutting arm has an edge 38 forming an outermost point of the arm when the arm is in its projected position, and the cutting edge 10 is arranged at that edge and forms the edge, so that the cutting edge is the first part of the cutting arm to abut the inner face of the casing or drill pipe.”; pp[0086]).  
In regards to claim 6, Hallunbaek teaches a downhole tubing intervention tool according to claim 4, wherein the first segment (9) has a segment length along the longitudinal axis (52 equivalent to 37; Figs. 2, 5) in the retracted position ( as shown in Fig. 5) and a segment height perpendicular to the longitudinal axis (a segment height is perpendicular to the longitudinal axis as shown below in the annotated version of fig. 5. The embodiment of Fig. 5 (equivalent to the tool shown in Fig. 2) is being shown as the tool is shown in the retracted position), the radial tip having a tip length along the longitudinal axis being less than 75% of the segment length (the length of 10 appears to less than 75% of the segment length 9; Figs. 2-5).  

    PNG
    media_image2.png
    496
    516
    media_image2.png
    Greyscale



In regards to claim 7, Hallunbaek teaches a downhole tubing intervention tool according to claim 6, wherein the first segment (9) has a segment width (9 has a width; Figs. 2-5) extending along the circumference of the tool (Fig. 1-5).  

In regards to claim 8, Hallunbaek teaches a downhole tubing intervention tool according to claim 1 (see rejection to claim 1), wherein the tool further comprises a projection part (the bottom portion of piston 15 as encircled below in the annotated version of Fig. 2) movable between a retracted position and a projected position (The piston 15 moves longitudinally in the downhole tubing cutter tool 1, therefore the a portion of the bottom end portion of the piston 15 will retract and project from the tubing cutter tool 1 in a longitudinal direction; pp[0081]. Note that the claim has not further defined what “a projection part” entails as the claim broadly recites this limitation. The claim further does not define what the “projection part” retracts/projects in reference to, therefore, the above interpretation is proper.) in relation to the first housing part (7) of the tool housing (6),

    PNG
    media_image3.png
    626
    594
    media_image3.png
    Greyscale

Figure 2 (annotated)

 the projection part having a first end (16) and a second end (17), the second end being movably connected with the first housing part (7), and the first end being connected with the first segment, and the tool further comprises a part activation assembly for moving the part between the retracted position and the projected position (“applying a hydraulic pressure on the first piston face 16, and the piston moves in a first direction, applying a projecting force on the cutting arm 9.”; pp[0081], [0082]).  



In regards to claim 9, Hallunbaek teaches a downhole tubing intervention tool according to claim 8, wherein the projection part (the bottom portion of piston 15 as encircled below in the annotated version of Fig. 2) has several segments (“The downhole tubing cutter tool may comprise a plurality of cutting arms, preferably three cutting arms” Fig. 1, pp[0031]) connected to the first end (7; Fig. 2-5).  
                                 
    PNG
    media_image3.png
    626
    594
    media_image3.png
    Greyscale

Figure 2 (annotated)

In regards to claim 10, Hallunbaek teaches a downhole tubing intervention tool according to claim 8, wherein the projection part (15)  has a part extension (31), the segment length of the first segment (32 of cutting arm 9) extends along the part extension (31) , and the segment height (portion of 32 that I parallel to the longitudinal axis 37) extends perpendicularly to the part (31) extension in a radial direction of the tool (Fig. 2).  
In regards to claim 11, Hallunbaek teaches a downhole tubing intervention tool according to claim 8, wherein the part activation assembly comprises: 
- a piston (15) housing arranged in the first housing part (7; Fig. 2-4) and comprising a piston chamber (14; pp[0081]), and 
- a piston member arranged inside the piston chamber for moving the part between the retracted position and the projected position, the piston member being movable in the longitudinal direction of the downhole tool (The piston 15 moves longitudinally in the downhole tubing cutter tool 1, therefore a portion of the bottom end portion of the piston 15 will retract and project from the tubing cutter tool 1 in a longitudinal direction; pp[0081]. Note that the claim has not further defined what “a projection part” entails as the claim broadly recites this limitation. The claim further does not define what the “projection part” retracts/projects in reference to, therefore, the above interpretation is proper.) 
and having a first piston face (a first piston face 16; Fig. 2-4, pp[0081]), the piston member being capable of applying a projecting force on the part by applying hydraulic pressure on the first piston face and moving the piston in a first direction (“Hydraulic fluid from the pump is pumped into a first chamber section 25 of the chamber 14 through a first fluid channel 18, applying a hydraulic pressure on the first piston face 16, and the piston moves in a first direction, applying a projecting force on the cutting arm 9.”; pp[0081]).  

    PNG
    media_image3.png
    626
    594
    media_image3.png
    Greyscale

Figure 2 (annotated)

In regards to claim 13, Hallunbaek teaches a downhole tubing intervention tool according to claim 1, wherein the downhole tubing intervention tool is a downhole tubing separation tool separating an upper part of the casing from a lower part of the casing by abrasively machining the casing from within (“A downhole tubing cutter tool 1 for submerging into a casing 2 or drill pipe 2 in a wellbore 3 in the event that the casing or drill pipe is stuck. This is done to separate an upper part 4 from a lower part 5 of the casing or drill pipe by cutting the casing from within by means of a cutting edge 10 arranged on a projected cutting arm 9.” Pp[0079], Fig. 1). 
 
In regards to claim 14, Hallunbaek teaches a downhole tubing intervention tool according to claim 1, further comprising an anchor section comprising at least one anchor extendable from the tool housing for anchoring the tool in the casing (“The downhole tubing cutter tool 1 is submerged into the casing, and the anchor section 22 of the downhole system is hydraulically activated to anchor a second part 8 of the tool housing of the system in relation to the casing 2.” pp[0079], Fig. 1)  

In regards to claim 15, Hallunbaek teaches a downhole tubing intervention tool according to claim 1, further comprising a driving unit comprising wheels (60; Fig. 1) on wheel arms (61; Fig. 1, pp[0112]) for propelling the tool forward in the well (pp[0112]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Hallunbaek (U.S. Publication No. 20140124191) in view of Andersen (U.S. Publication No. 20170350193).
In regards to claim 12, Hallunbaek teaches a downhole tubing intervention tool according to claim 8, wherein the part activation assembly comprises: 
- a piston (15) housing arranged in the first housing part (7; Fig. 2-4) and comprising a piston chamber (14; pp[0081]), and 
- a piston member arranged inside the piston chamber for moving the projection part between the retracted position and the projected position, the piston member being movable in a direction parallel to the longitudinal direction of the downhole tool (The piston 15 moves longitudinally in the downhole tubing cutter tool 1, therefore a portion of the bottom end portion of the piston 15 will retract and project from the tubing cutter tool 1 in a longitudinal direction; pp[0081]. Note that the claim has not further defined what “a projection part” entails as the claim broadly recites this limitation. The claim further does not define what the “projection part” retracts/projects in reference to, therefore, the above interpretation is proper.) 
 and having a first piston face (a first piston face 16; Fig. 2-4, pp[0081]), the piston member being capable of applying a projecting force on the part by applying hydraulic pressure on the first piston face and moving the piston in a first direction (“Hydraulic fluid from the pump is pumped into a first chamber section 25 of the chamber 14 through a first fluid channel 18, applying a hydraulic pressure on the first piston face 16, and the piston moves in a first direction, applying a projecting force on the cutting arm 9.”; pp[0081]).  
Hallunbaek is silent regarding the piston member being movable in a direction perpendicular to the longitudinal direction of the downhole tool.
Andersen, drawn to downhole tool for machining casing, discloses that the piston member being movable in a direction perpendicular (“the projection piston 11 is forced radially outwards in the actuator housing 10 by the hydraulic fluid from the pump” ;pp[0060], Fig. 1, 2) to the longitudinal direction (5) of the downhole tool (1).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the piston arrangement of Hallunbaek with the piston arrangement of Andersen such that the  piston member is movable in a direction  perpendicular to the longitudinal direction of the downhole tool as an equivalent structure or known variation of the piston being moveable in a direction parallel to the longitudinal direction of the downhole tool in the art. Therefore, because these two variations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute piston member being movable in a direction  perpendicular to the longitudinal direction of the downhole tool for the piston being moveable in a direction parallel to the longitudinal direction of the downhole tool.
Conclusion
	Prior art not relied upon but are pertinent to the instant case:
	Hart (U.S. Publication No. 20170145766) discloses a mill for milling a casing in a wellbore with radially extendable cutting arms. 

	Watson et al. (U.S. Publication No. 20130192830 ), discloses an abrasive cutting tool which has nozzles mounted on a pivotable arm which is actuated by a piston driven by hydraulic pressure in a hydraulic chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                      

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676